Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Applicant's submission of appeal brief with the arguments and amendments filed on 5/3/2021 have been considered. Based on the discussion on appeal brief, a further review, search, and upon further consideration, the application has been considered in condition for allowance after the examiners amendment as discussed in detail below.

Status of the application
3.	Claims 1, 3-10, 12-20 are pending in this application.
Claims 1, 5, 9, 12, 13, 16 and 20 have been amended by examiner’s amendment. 
Claims 2, 11, have been cancelled by examiner’s amendment.
Claims 1, 3-10, 12-20 have been allowed. 

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below.
Authorization for this examiner’s amendment was given in a telephone interview on 8/12/2021 (attached Annexure I) and via e mail (attached Annexure II) with Mr. Erik T. Nyre Reg. No. 74,968 (Tel No. 612-492-6845). 

In the claims: 
Claim 1 (Currently Amended) A method of feeding a young ruminant, the method comprising:
feeding the young ruminant about 0.75 pounds to about 3.0 pounds per day of a dried milk replacer rehydrated in water, the milk replacer comprising milk-based protein, and iodide and a pre-decomposed source of hydrogen peroxide having antibacterial system properties, wherein the pre-decomposed source of hydrogen peroxide is present in the hydrated milk replacer at about 50 to about 300 parts per million by weight, and the iodide is present in the hydrated milk replacer at about 1 to about 50 parts per million by weight,
wherein an active lactoperoxidase system is not present in the milk replacer,
wherein the iodide and the pre-decomposed source of hydrogen peroxide are combined with the milk replacer, and
wherein in response to ingesting the rehydrated milk replacer, the young ruminant decreases a feed to gain ratio compared to a young animal fed the same amount of the milk replacer but which is free of the iodide and the pre-decomposed source of hydrogen peroxide.

Claim 2 (Cancelled)
Claim 5  (Currently Amended) The method of claim 1, wherein 

Claim 9 (Currently Amended)  A method of feeding a calf through weaning,

feeding the calf through weaning about 0.75 pounds to about 3.0 pounds per day of a calf milk replacer comprising milk-based protein, and having antibacterial system properties,
wherein the pre-decomposed source of hydrogen peroxide is present in the milk replacer at about 50 to about 300 parts per million by weight of the hydrated milk replacer, and the halide is present in the milk replacer at about 1 to about 50 parts per million by weight of the hydrated milk replacer,
wherein an active lactoperoxidase system is not present in the milk replacer,
wherein the halide and the pre-decomposed source of hydrogen peroxide are combined with the milk replacer, and
wherein in response to ingesting the milk replacer, the calf decreases a feed to gain ratio compared to a calf fed the same amount of the milk replacer but which is free of the halide and the pre-decomposed source of hydrogen peroxide.

Claim 11 (Cancelled)

Claim 12. (Currently Amended) The method of claim [[11]] 9, wherein the pre-decomposed source of hydrogen peroxide comprises one or more of sodium percarbonate or magnesium peroxide.

9, wherein the halide is iodide.
Claim 16 (Currently Amended) A daily ration of a hydrated calf milk replacer comprising water, about 0.75 pounds to about 3.0 pounds of a calf milk replacer powder and the pre-decomposed source of hydrogen peroxide and the iodide having antibacterial system properties,
wherein an active lactoperoxidase system is not present in the milk replacer,
wherein the calf milk replacer powder comprises milk-derived protein, and
wherein the iodide and the pre-decomposed source of hydrogen peroxide are combined with the milk replacer.

Claim 20 (Currently Amended) The method of claim 1, wherein the iodide and the pre-decomposed source of hydrogen peroxide are combined with the milk replacer during rehydration or immediately prior to feeding.


Reasons for allowance
5.	The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance are

(i)  the pre-decomposed source of hydrogen peroxide is present in the hydrated milk replacer at about 50 to about 300 parts per million by weight, and the halide (for independent claim 9) and the iodide (for independent claims 1,16) is present in the hydrated milk replacer at about 1 to about 50 parts per million by weight are combined with the milk replacer.
 (ii)  wherein an active lactoperoxidase system is not present in the milk replacer
(b)    Examiner did further searches including STIC search (attached) and did not find any prior arts alone or in combinations meet the above claim limitations as mentioned above. 
(c)    As these are the method steps, therefore, each of the steps with their respective amended claim limitations are not properly disclosed by the combinations of references, therefore the amendment overcomes the rejections of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence

If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792